DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer (EP1842757A1) in view of Zettel et al. (U.S. 2015/0032310A1).
Schrimer discloses “The invention relates to a method for controlling a hybrid vehicle, the hybrid vehicle having at least two different mechanisms for driving the vehicle, the method comprising the following steps:- determining the present position of the vehicle,- determining driving mechanism constraints or preferences for certain geographical regions,- verifying whether driving mechanism preferences or constraints exist for the present vehicle position, and, in the affirmative,- determining the actual driving mechanism status of the vehicle, and- verifying whether the actual driving mechanism status is in accordance with the determined constraints or preferences.  The constraints may preferably comprise zero-emission areas in which the internal combustion engine of the vehicle is not allowed to run. Further claims are included for a control system.” (Abstract).

Regarding Claim 1, Schirmer teaches: 
A control device (Fig. 1, 120) of a hybrid vehicle for controlling a hybrid vehicle (¶0010, “for controlling a hybrid vehicle”) comprising an internal combustion engine (Fig. 1, item 110 “fuel combustion engine”; see ¶0022), an electric motor (Fig. 1, item 111 “an electric motor”; see ¶0022), a battery (¶0022; “a battery (not shown) for storing electric energy for the electric motor”), and a vehicle position detection device (Fig. 1, “a position detecting device 140 is provided which detects the actual position of the vehicle.  For this position detection satellite data such as GPS data may be used.  However, also dead recognizing systems taking into account other sensor signals of the vehicle can be used.”), comprising a processor (Fig. 1, 120; ¶0022) configured to: 
estimate a position of the hybrid vehicle using the vehicle position detection device (Fig. 2; step 220; ¶0024), ;; 
and control the internal combustion engine and the electric motor to output power for driving use, wherein the processor is configured to reduce the output of the internal combustion engine (Fig. 2, step 280; responsive to determination that vehicle position is such that there is a constraint against operating the internal combustion, then the engine is switched off and the vehicle is operated only with the electric motor.  See ¶0029 “When one driving mechanism is a fuel combustion engine and the other driving mechanism is an electric motor, the battery has to be charged in such a way that it is possible to use the electric motor between location C and D. When the system knows in advance that the driving mechanism constraint or preference in area 31 exists, the fuel combustion engine may be used between locations A and C, the electric motor being used between location C and D.”.  In other words, responsive to a determination that use of the engine is restricted (i.e. a zero engine emissions area) between locations C and D, the controller is configured to turnoff the engine (i.e. reduce output).)
Schirmer further discloses “When the vehicle position is known and when the driving mechanism constraints are known, it can be asked in step 230 whether constraint information is present which is valid for the present position of the vehicle. If no constraints are present for the vehicle position, the system can return to step 220 supervising the vehicle position and the driving mechanism constraints.” (¶0024).  
Therefore the Schirmer method is dependent on simply whether or not the vehicle position is known and does not explicitly teach calculate a reliability of position information of the hybrid vehicle and/or and control the internal combustion engine and the electric motor to output power for driving use, wherein the processor is configured to reduce the output of the internal combustion engine when the reliability is equal to or less than a reference value, compared to when the reliability is higher than the reference value.  In other words, Schirmer does not explicitly disclose how to control the vehicle driving mechanisms when the vehicle location is not known.
Zettel discloses “Systems and methods are provided to allow for reliable consumption of GPS and Map information into a Control System, for such uses as improving off cycle fuel economy in a plug in hybrid vehicle with an electric motor, and an internal combustion engine using a global position system (GPS) is provided. The system comprises a global position system (GPS), a clock, and a processor containing a function executing therein that controls the internal combustion engine based on a GPS fix and its Accuracy Information (VDOP/HDOP/Satellite Quantity).” (Abstract)
Specifically, Zettel teaches: estimate a position of the hybrid vehicle using the vehicle position detection device (Fig. 4, ¶0053, Step 360); calculate a reliability of position information of the hybrid vehicle (Fig. 4, step 335, ¶0051-0052,);… wherein the processor is configured to reduce the output of the internal combustion engine (¶0052; “When this is the case, the method proceeds to decision point 340 where it is determined the elapsed time since a good GPS fix was received. If the time is less than a predetermined threshold time for the feature/function of interest then the feature/function is enabled or maintained enabled at process 380 based on a position from the dead reckoning system 107.”) when the reliability is equal to or less than a reference value (During vehicle operation, including when the vehicle is in motion, VDOP compared to a threshold degradation value, when degradation is above the threshold, GPS accuracy/reliability is considered unacceptable; ¶0051-0052).  In other words, responsive to a determination that a GPS based vehicle location is not reliable, the system is configured to temporarily continue/maintain the controlled vehicle function/feature (e.g. selective deactivation of the engine and increased relative output of the electric motor, based on vehicle GPS position and geographic engine operation constraints) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel to include calculate a reliability of position information of the hybrid vehicle and/or and control the internal combustion engine and the electric motor to output power for driving use, wherein the processor is configured to reduce the output of the internal combustion engine when the reliability is equal to or less than a reference value, compared to when the reliability is higher than the reference value in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).

Regarding Claim 2, Zettel further teaches: wherein the processor is configured to increase the output of the electric motor when the reliability is equal to or less than the reference value, compared to when the reliability is higher than the reference value (¶0051-0053; responsive to a determination that a GPS based vehicle location is not reliable, the system is configured to temporarily continue/maintain the controlled vehicle function/feature (e.g. selective deactivation of the engine and increased relative output of the electric motor, based on vehicle GPS position and geographic engine operation constraints)) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel to include wherein the processor is configured to increase the output of the electric motor when the reliability is equal to or less than the reference value, compared to when the reliability is higher than the reference value in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
Regarding Claim 3, Schirmer further teaches: wherein the hybrid vehicle further comprises an output device, and if the output of the internal combustion engine is reduced, the processor is configured to notify an occupant of the hybrid vehicle of the reduction in the output of the internal combustion engine through the output device. (¶0011; “Preferably, the driver of the vehicle is informed when the actual driving mechanism status is not in agreement with the determined constraints or preferences. The driver may be informed visually or orally that the vehicle is at the moment using a driving mechanism which does not meet the constraints or preferences.”.  In other words the system includes visual and/or oral notification device configured to inform the driver of which driving mechanism is in use, should be used, geographic constraints, whether or not the current driving mechanism meets the constraints, etc. ).
Schirmer does not explicitly teach an output device that notifies the occupant of the hybrid vehicle of the reduction due to the reduction in reliability of the of the position information of the vehicle.
Zettel teaches an output device configured to notify the occupant of the hybrid vehicle of the reduction due to the reduction in reliability of the of the position information of the vehicle (¶0047, “then an error is generated and the customer/driver is notified at process 397”) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel to include an output device that notifies the occupant of the hybrid vehicle of the reduction due to the reduction in reliability of the of the position information of the vehicle in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).

Regarding Claim 5, Schirmer further teaches: wherein the processor is configured to make the internal combustion engine stop and use only the electric motor to output the power for driving use (Fig. 2, step 280; responsive to determination that vehicle position is such that there is a constraint against operating the internal combustion, then the engine is switched off and the vehicle is operated only with the electric motor.  See ¶0029 “When one driving mechanism is a fuel combustion engine and the other driving mechanism is an electric motor, the battery has to be charged in such a way that it is possible to use the electric motor between location C and D. When the system knows in advance that the driving mechanism constraint or preference in area 31 exists, the fuel combustion engine may be used between locations A and C, the electric motor being used between location C and D.”.  In other words, responsive to a determination that use of the engine is restricted (i.e. a zero engine emissions area) between locations C and D, the controller is configured to turnoff the engine (i.e. reduce output).).
Zettel discloses an engine feature/function, that would normally be cancelled when GPS vehicle location information is unacceptable, may be temporarily continued even after it is determined that the GPS location information is unreliable/unacceptable (¶0051-0053+; Fig. 4) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel to include wherein the processor is configured to make the internal combustion engine stop and use only the electric motor to output the power for driving use when the reliability is equal to or less than the reference value in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).

Regarding Claim 6, Schirmer further teaches: wherein the hybrid vehicle further comprises an output device, and if a driving mode of the hybrid vehicle is set to an EV mode stopping the internal combustion engine and using only the electric motor to output the power for driving use (See ¶0029 “When one driving mechanism is a fuel combustion engine and the other driving mechanism is an electric motor, the battery has to be charged in such a way that it is possible to use the electric motor between location C and D. When the system knows in advance that the driving mechanism constraint or preference in area 31 exists, the fuel combustion engine may be used between locations A and C, the electric motor being used between location C and D.”.  In other words, responsive to a determination that use of the engine is restricted (i.e. a zero engine emissions area) between locations C and D, the controller is configured to turnoff the engine (i.e. reduce output).), the processor is configured to notify an occupant of the hybrid vehicle of setting of the driving mode through the output device. (¶0011; “Preferably, the driver of the vehicle is informed when the actual driving mechanism status is not in agreement with the determined constraints or preferences. The driver may be informed visually or orally that the vehicle is at the moment using a driving mechanism which does not meet the constraints or preferences.”.  In other words the system includes visual and/or oral notification device configured to inform the driver of which driving mechanism is in use, should be used, geographic constraints, whether or not the current driving mechanism meets the constraints, etc. ).
Schirmer does not explicitly teach: the processor is configured to notify an occupant of the hybrid vehicle of setting of the driving mode due to a reduction in the reliability through the output device
Zettel teaches: a processor is configured to notify an occupant of the hybrid vehicle of setting of the driving mode due to a reduction in the reliability through the output device (¶0047, “then an error is generated and the customer/driver is notified at process 397”) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel to include the processor is configured to notify an occupant of the hybrid vehicle of setting of the driving mode due to a reduction in the reliability through the output device in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).

Regarding Claim 13, Schirmer further teaches: wherein the hybrid vehicle receives position information of the hybrid vehicle from a server outside the hybrid vehicle (¶0022, “For this position detection satellite data such as GPS data may be used.”; GPS satellite comprises a server outside the vehicle.).
Zettel teaches: a processor is configured to calculate the reliability as a value equal to or less than the reference value (¶0051-0053) when communication between the hybrid vehicle and the server is interrupted (¶0056; “If for some reason, the fix is lost for a time, the dead reckoning system maintains the function enabled until the dead reckoning time threshold is exceeded”.  In other words, Zettel discloses a controller configured to calculate the reliability of GPS Satellite based vehicle position data incl. if for some reason the signal/data/fix is lost for a period of time (i.e. interrupted) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel to include wherein the hybrid vehicle receives position information of the hybrid vehicle from a server outside the hybrid vehicle, and the processor is configured to calculate the reliability as a value equal to or less than the reference value when communication between the hybrid vehicle and the server is interrupted in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).


Regarding Claim 14, wherein the hybrid vehicle receives position information of the hybrid vehicle from a server outside the hybrid vehicle (¶0022, “For this position detection satellite data such as GPS data may be used.”; GPS satellite comprises a server outside the vehicle.).
Zettel teaches: a processor is configured to calculate the reliability as a value equal to or less than the reference value (¶0051-0053) when malfunction of the vehicle position detection device is detected (¶0056; “If for some reason, the fix is lost for a time, the dead reckoning system maintains the function enabled until the dead reckoning time threshold is exceeded”.  In other words, Zettel discloses a controller configured to calculate the reliability of GPS Satellite based vehicle position data incl. if for some reason the signal/data/fix is lost for a period of time (i.e. interrupted) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel to include wherein the hybrid vehicle receives position information of the hybrid vehicle from a server outside the hybrid vehicle, and the processor is configured to calculate the reliability as a value equal to or less than the reference value when malfunction of the vehicle position detection device is detected in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).

Regarding Claim 15, Schirmer teaches: 
A control method (Fig. 2) of a hybrid vehicle (¶0010, “for controlling a hybrid vehicle”) comprising an internal combustion engine (Fig. 1, item 110 “fuel combustion engine”; see ¶0022), an electric motor (Fig. 1, item 111 “an electric motor”; see ¶0022), a battery (¶0022; “a battery (not shown) for storing electric energy for the electric motor”), and a vehicle position detection device (Fig. 1, “a position detecting device 140 is provided which detects the actual position of the vehicle.  For this position detection satellite data such as GPS data may be used.  However, also dead recognizing systems taking into account other sensor signals of the vehicle can be used.”), including: using the vehicle position detection device to estimate a position of the hybrid vehicle (Fig. 2, step 220, ¶0024);; and reducing an output of the internal combustion engine 
		(Fig. 2, step 280; responsive to determination that vehicle position is such that there is a constraint against operating the internal combustion, then the engine is switched off and the vehicle is operated only with the electric motor.  See ¶0029 “When one driving mechanism is a fuel combustion engine and the other driving mechanism is an electric motor, the battery has to be charged in such a way that it is possible to use the electric motor between location C and D. When the system knows in advance that the driving mechanism constraint or preference in area 31 exists, the fuel combustion engine may be used between locations A and C, the electric motor being used between location C and D.”.  In other words, responsive to a determination that use of the engine is restricted (i.e. a zero engine emissions area) between locations C and D, the controller is configured to turnoff the engine (i.e. reduce output).)
Schirmer further discloses “When the vehicle position is known and when the driving mechanism constraints are known, it can be asked in step 230 whether constraint information is present which is valid for the present position of the vehicle. If no constraints are present for the vehicle position, the system can return to step 220 supervising the vehicle position and the driving mechanism constraints.” (¶0024).  
Therefore the Schirmer method is dependent on simply whether or not the vehicle position is known and does not explicitly teach calculate a reliability of position information of the hybrid vehicle and/or and control the internal combustion engine and the electric motor to output power for driving use, wherein the processor is configured to reduce the output of the internal combustion engine when the reliability is equal to or less than a reference value, compared to when the reliability is higher than the reference value.  In other words, Schirmer does not explicitly disclose how to control the vehicle driving mechanisms when the vehicle location is not known.
Zettel discloses “Systems and methods are provided to allow for reliable consumption of GPS and Map information into a Control System, for such uses as improving off cycle fuel economy in a plug in hybrid vehicle with an electric motor, and an internal combustion engine using a global position system (GPS) is provided. The system comprises a global position system (GPS), a clock, and a processor containing a function executing therein that controls the internal combustion engine based on a GPS fix and its Accuracy Information (VDOP/HDOP/Satellite Quantity).” (Abstract)
Specifically, Zettel teaches: estimate a position of the hybrid vehicle using the vehicle position detection device (Fig. 4, ¶0053, Step 360); calculate a reliability of position information of the hybrid vehicle (Fig. 4, step 335, ¶0051-0052,);… wherein the processor is configured to reduce the output of the internal combustion engine (¶0052; “When this is the case, the method proceeds to decision point 340 where it is determined the elapsed time since a good GPS fix was received. If the time is less than a predetermined threshold time for the feature/function of interest then the feature/function is enabled or maintained enabled at process 380 based on a position from the dead reckoning system 107.”) when the reliability is equal to or less than a reference value (VDOP compared to a threshold degradation value, when degradation is above the threshold, GPS accuracy/reliability is considered unacceptable; ¶0051-0052).  In other words, responsive to a determination that a GPS based vehicle location is not reliable, the system is configured to temporarily continue/maintain the controlled vehicle function/feature (e.g. selective deactivation of the engine and increased relative output of the electric motor, based on vehicle GPS position and geographic engine operation constraints) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel to include calculate a reliability of position information of the hybrid vehicle and/or and control the internal combustion engine and the electric motor to output power for driving use, wherein the processor is configured to reduce the output of the internal combustion engine when the reliability is equal to or less than a reference value, compared to when the reliability is higher than the reference value in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).


Claim(s) 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer (EP1842757A1) in view of Zettel et al. (U.S. 2015/0032310A1) in further view of Yu (U.S. 2015/0314776A1).
Regarding Claims 4 and 7, the combination of Schirmer and Zettel teaches all the elements of Claims 1 and 6 as indicated above.  However, Schirmer does not explicitly teach: wherein the processor is configured to cancel the reduction in the output of the internal combustion engine due to reduction in the reliability in accordance with a demand of the occupant of the hybrid vehicle
Yu teaches: wherein the processor is configured to cancel the reduction in the output of the internal combustion engine due to reduction in the reliability in accordance with a demand of the occupant of the hybrid vehicle (¶0038; “The controller 26 may normally transition the vehicle from EV mode to HEV mode when the accelerator pedal position or driver torque demand is greater than a threshold and vehicle speed is greater than a vehicle speed threshold. While operating the vehicle in HEV mode, the controller may also inhibit the vehicle from transitioning into EV mode when a rate of change of the accelerator pedal position is greater than a threshold.”) in order to “provide a demanded torque, power, or drive command to propel the vehicle 10” (¶0020) when the available level of torque/power in the EV only mode is insufficient to provide the driver demanded level of torque/power.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based hybrid vehicle powertrain control system of Schirmer to incorporate the teachings of Yu to include wherein the processor is configured to cancel the reduction in the output of the internal combustion engine due to reduction in the reliability in accordance with a demand of the occupant of the hybrid vehicle in order to “provide a demanded torque, power, or drive command to propel the vehicle 10” (¶0020) when the available level of torque/power in the EV only mode is insufficient to provide the driver demanded level of torque/power.

Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer (EP1842757A1) in view of Zettel et al. (U.S. 2015/0032310A1) in further view of Yu (U.S. 2015/0291145A1).
Regarding Claim 8, Schirmer further teaches: wherein the processor is configured to calculate a state of charge of the battery (¶0013, ¶0022, “the charge status of the battery must be in such a way that the vehicle can be driven only using the electric motor for the part of the route for which the driving constraint a preference exists”) , the hybrid vehicle comprises a GNSS receiver (¶0022; “satellite data such as GPS data may be used”) as the vehicle position detection device and the processor is configured to estimate a position of the hybrid vehicle based on an output of the GNSS receiver (¶0022; “satellite data such as GPS data may be used”), and if the position of the hybrid vehicle is near a low emission zone (abstract, constraint is a “low emission area” where operation of internal combustion engine is not allowed to run) where stopping of the internal combustion engine is requested, the processor is configured to make the internal combustion engine stop and use only the electric motor to output the power for driving use (¶0029, Fig. 2 and abstract; electric motor only drive mode is executed when controller determines vehicle is in a “low emission area” where operation of internal combustion engine is not allowed to run) when the reliability is equal to or less than the reference value.
Schirmer discloses that the charge status of the battery must be in such a way (i.e. be sufficiently large) that the vehicle can be driven only using the electric motor for the part of the route for which the driving constraint a preference exists.  However, Schirmer does not explicitly teach the state of charge is equal to or greater than a lower limit threshold as an additional condition for executing electric motor only drive mode when the GPS system determines the location of the vehicle is in a “low emission area”.
Yu discloses “The PHEV 10 is configured to operate in an “electric only” mode, a type of charge depletion control mode. In this mode, the engine 12 is stopped. The motor/generator 14 provides torque to the traction wheels 18 using stored electric energy from the traction battery 16. In electric only mode, regenerative braking is still available to recover kinetic energy as stored electric energy. To avoid over-depleting the traction battery 16, a battery state of charge threshold is provided. “ (¶0020) and “A determination is made at operation 56 of whether a current battery state of charge, SOC, is greater than or equal to the current sustaining threshold, SOC_cs. If yes, then the vehicle operates in an electric only mode, as illustrated at block 58.” (¶0030).  Therefore Yu teaches where stopping of the internal combustion engine is requested, the processor is configured to make the internal combustion engine stop and use only the electric motor to output the power for driving use when the state of charge is equal to or greater than a lower limit threshold (¶0020, ¶0030) in order to ensure the vehicle can traverse the low emission zone while operating in “electric only” mode while avoiding over-depleting the battery.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based hybrid vehicle powertrain control system of Schirmer to incorporate the teachings of Yu to include where stopping of the internal combustion engine is requested, the processor is configured to make the internal combustion engine stop and use only the electric motor to output the power for driving use when the state of charge is equal to or greater than a lower limit threshold in order to ensure the vehicle can traverse the low emission zone while operating in “electric only” mode while avoiding over-depleting the battery.

Regarding Claim 9, the combination of Schirmer, Zettel, and Yu teaches all the elements of Claim 8 as indicated above.  Zettel further teaches: wherein the processor is configured to calculate the reliability based on a reception state of the GNSS receiver (¶0051-0053; VDOP compared to a threshold degradation value, when degradation is above the threshold, GPS accuracy/reliability is considered unacceptable; ¶0051-0052).  In other words, responsive to a determination that a GPS based vehicle location is not reliable, the system is configured to temporarily continue/maintain the controlled vehicle function/feature (e.g. selective deactivation of the engine and increased relative output of the electric motor, based on vehicle GPS position and geographic engine operation constraints) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel to include wherein the processor is configured to calculate the reliability based on a reception state of the GNSS receiver in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).

Regarding Claim 10, the combination of Schirmer, Zettel, and Yu teaches all the elements of Claim 8 as indicated above.  Zettel further teaches: wherein the processor is configured to calculate the reliability as a value equal to or less than the reference value when a supply of an electric power to the GNSS receiver has been stopped for equal to or greater than a predetermined time (¶0056; “If for some reason, the fix is lost for a time, the dead reckoning system maintains the function enabled until the dead reckoning time threshold is exceeded”.  In other words, Zettel discloses a controller configured to calculate the reliability of GPS Satellite based vehicle position data incl. if for some reason the signal/data/fix is lost for a period of time (i.e. interrupted) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel to include wherein the processor is configured to calculate the reliability as a value equal to or less than the reference value when a supply of an electric power to the GNSS receiver has been stopped for equal to or greater than a predetermined time in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).

Regarding Claim 11, the combination of Schirmer, Zettel, and Yu teaches all the elements of Claim 8 as indicated above.  Zettel further teaches: wherein the processor is configured to calculate the reliability as a value equal to or less than the reference value when the hybrid vehicle is transported (During vehicle operation, including when the vehicle is in motion, VDOP compared to a threshold degradation value, when degradation is above the threshold, GPS accuracy/reliability is considered unacceptable; ¶0051-0052).  In other words, responsive to a determination that a GPS based vehicle location is not reliable, the system is configured to temporarily continue/maintain the controlled vehicle function/feature (e.g. selective deactivation of the engine and increased relative output of the electric motor, based on vehicle GPS position and geographic engine operation constraints) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel to include wherein the processor is configured to calculate the reliability as a value equal to or less than the reference value when the hybrid vehicle is transported in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schirmer (EP1842757A1) in view of Zettel et al. (U.S. 2015/0032310A1) in further view of Yu (U.S. 2015/0291145A1) in further view of Tanino et al. (JP2008215923A).
Regarding Claim 8, the combination of Schirmer, Zettel, and Yu teaches all the elements of Claim 8 as indicated above.  Zettel further teaches (¶0056; “If for some reason, the fix is lost for a time, the dead reckoning system maintains the function enabled until the dead reckoning time threshold is exceeded”.  In other words, Zettel discloses a controller configured to calculate the reliability of GPS Satellite based vehicle position data incl. if for some reason the signal/data/fix is lost for a period of time (i.e. interrupted) in order to improve “ off cycle fuel economy or other emissions in a hybrid vehicle with an electric motor and an internal combustion engine using a global position system (GPS)” (Claim 1) and ensure “that sufficient accuracy is present in the inputs to control before controls operation is modified.” (¶0005).
However, Zettel does not explicitly teach that the reason the signal fix is “lost” and the reliability/accuracy of the vehicle location information needs to be determined is responsive to an advancing direction of the hybrid vehicle has been changed by a turntable.  Therefore Zettel does not explicitly teach: wherein the processor is configured to calculate the reliability as a value equal to or less than the reference value when an advancing direction of the hybrid vehicle has been changed by a turntable
Tanino discloses methods and apparatus for accurately determining vehicle position “when a driver uses a parking lot equipped with a turntable”.  (see ¶0001-0006).  Specifically,” The present invention has been made in view of the above problems, and an object of the present invention is to make it possible to correct the vehicle position even if information representing a turntable is not stored in advance in a database.”; and “The computer of the vehicle navigation apparatus 1 determines whether or not a turn by the turntable has been performed based on signals input from the GPS receiver 10 and the self-supporting sensor 20 at the start of traveling of the host vehicle.” (See at least ¶0035).  In other words, Tanino discloses that reliability of location information data from a GPS system may be compromised when an advancing direction of the hybrid vehicle has been changed by a turntable and correction of the location information according to the GPS system should be executed in order to accurately determine the position of the vehicle after the advancing direction of the vehicle has been changed by a parking lot turntable (¶0005).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the geographic position based vehicle powertrain control system of Schirmer to incorporate the teachings of Zettel and Tanino to include wherein the processor is configured to calculate the reliability as a value equal to or less than the reference value when an advancing direction of the hybrid vehicle has been changed by a turntable in order to accurately determine the position of the vehicle after the advancing direction of the vehicle has been changed by a parking lot turntable (¶0005).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song (U.S. 2019/0243002A1) discloses “The present disclosure relates generally to a method and system for detecting signal spoofing, and more particularly, to a method and system for detecting whether position signals received by a vehicle are spoofed based on discrepancy between the position signals and various reference signals.” (¶0002)
Ketfi-Cherif et al. (U.S. 2016/0272219A1) discloses “The invention relates to vehicles, notably motor vehicles, and more specifically the control systems for powertrains and other elements of motor vehicles, in particular for managing malfunctions of the control system and/or of the elements of the vehicle.” (¶0001).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747